EXHIBIT 12.1 WEINGARTEN REALTY INVESTORS COMPUTATION OF RATIOS OF EARNINGS AND FUNDS FROM OPERATIONS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (Amounts in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Income from continuing operations $ 37,563 $ 56,905 $ 109,214 $ 118,247 Add: Portion of rents representative of the interest factor 288 233 828 723 Interest on indebtedness 38,536 37,384 110,384 105,920 Out-of-market mortgage adjustment 1,568 1,930 5,202 5,677 Preferred dividends 5,982 2,526 16,485 7,576 Net income as adjusted $ 83,937 $ 98,978 $ 242,113 $ 238,143 Fixed charges: Interest on indebtedness $ 38,536 $ 37,384 $ 110,384 $ 105,920 Out-of-market mortgage adjustment 1,568 1,930 5,202 5,677 Capitalized interest 6,665 2,119 19,156 4,274 Preferred dividends 5,982 2,526 16,485 7,576 Portion of rents representative of the interest factor 288 233 828 723 Fixed charges $ 53,039 $ 44,192 $ 152,055 $ 124,170 RATIO OF EARNINGS TO COMBINED FIXED CHARGES CHARGES AND PREFERRED DIVIDENDS 1.58 2.24 1.59 1.92 Net income available to common shareholders $ 38,281 $ 103,223 $ 154,940 $ 243,048 Depreciation and amortization 35,988 32,679 104,462 97,838 Gain on sale of properties (5,642 ) (72,260 ) (58,840 ) (149,613 ) Funds from operations 68,627 63,642 200,562 191,273 Add: Portion of rents representative of the interest factor 288 233 828 723 Preferred dividends 5,982 2,526 16,485 7,576 Interest on indebtedness 38,536 37,384 110,384 105,920 Out-of-market mortgage adjustment 1,568 1,930 5,202 5,677 Funds from operations as adjusted $ 115,001 $ 105,715 $ 333,461 $ 311,169 RATIO OF FUNDS FROM OPERATIONS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS 2.17 2.39 2.19 2.51
